DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Patent Publication No. 2018/0188847; hereinafter Srivastava) in view of Jiang (US Patent Publication No. 2019/0317637; hereinafter Jiang).
With reference to claim 1, Srivastava discloses a capacitive touch device (see paragraph 33; Fig. 1), comprising:
a touch panel (110) (see paragraph 33; Fig. 1);
a plurality of driving circuits (130) (see paragraph 35; Fig. 1) configured to output driving signals (Tx) to the touch panel (110) in a normal mode (see paragraph 25-26, 160), and not to output the driving signals (Tx) to the touch panel in a sleep mode (see paragraph 159, 161);
an analog front end (115; slice (145); see paragraphs 34-35; Fig. 1) configured to scan the touch panel in the sleep mode, and sample and output a null frame (see paragraph 66, 159, 161, 163); and
a processor (150) configured to identify a touch event according to the null frame to accordingly leave the sleep mode and return to the normal mode (see paragraphs 160, 164).
While disclosing all that is required as explained above including a sleep/low-power mode, Srivastava fails to disclose not receiving any driving signals when no driving signals are received as recited.
Jiang discloses an electronic device with a touch detection function including a processor configured to identify a touch event (see paragraphs 22-23; Fig. 1), comprising a touch panel, comprising a plurality of driving electrodes (Tx) intersecting with a plurality of sensing electrodes (Rx) to form a plurality of sensing units wherein a processor is configured to identify a touch event according to a noise level on the sensing units, each formed by one driving electrode (Tx) and one sensing electrode (Rx) of the touch panel, of the null frame (initial frame), which is generated by the touch panel in the sleep mode when the touch panel does not receive any driving signal (see paragraph 36-38; Fig. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of a driving circuit similar to that which is taught by Jiang which does not output driving signals to the touch panel to the system taught by Srivastava having a low-powered sleep mode in order to thereby reduce power consumption while improving touch accuracy (see Jiang; paragraph 42).

With reference to claim 2, Srivastava and Jiang disclose all that is required as explained above with reference to claim 1, wherein Srivastava further discloses wherein the processor (150) is configured to compare a noise of every sensing unit of the null frame with a noise threshold to confirm the touch event (detection indication; see paragraphs 164-165), compare a summation of noises of at least one row or at least one column of the null frame with a noise threshold to confirm the touch event (see paragraph 166), or compare a summation of all frame noises of the null frame with a noise threshold to confirm the touch event (see paragraphs 165-166).
While disclosing all that is required as explained above including a sleep/low-power mode, Srivastava fails to disclose not receiving any driving signals when no driving signals are received as recited.
Jiang discloses an electronic device with a touch detection function including a processor configured to identify a touch event (see paragraphs 22-23; Fig. 1) when the touch panel does not receive any driving signal (see paragraphs 36-38; Fig. 2B), and comparing a summation of noises of at least one row or column of the sensing units when the touch panel does not receive any driving signal or of all the sensing units when the touch panel does not receive any driving signal (see paragraph 36-38; Fig. 2B).


With reference to claim 3, Srivastava and Jiang disclose all that is required as explained above with reference to claim 1, wherein Srivastava further discloses wherein the analog front end (115, 145) is configured to scan a predetermined channel of the touch panel to sample and output the null frame (see paragraphs 34-35).

With reference to claim 4, Srivastava and Jiang disclose all that is required as explained above with reference to claim 3, wherein Srivastava further discloses wherein after returning to the normal mode, the analog front end is further configured to scan the predetermined channel of the touch panel to sample and output a driven frame (see paragraphs 163-164), and the processor is further configured to double check the touch event according to the driven frame, and control the capacitive touch device to maintain the sleep mode when the touch event is not true (see paragraphs 163, 166).

With reference to claim 8, Srivastava and Jiang disclose all that is required as explained above with reference to claim 1, wherein Srivastava further discloses the touch device comprises a plurality of switches (312-324) respectively coupled to the plurality of driving circuits, and configured to conduct or bypass the driving signals (see paragraphs 45-46; Figs. 1, 3).

With reference to claim 10, Srivastava discloses an operating method of a capacitive touch device (see paragraph 33; Fig. 1), the capacitive touch device comprising a plurality of driving circuits (130) (see paragraph 35; Fig. 1), a touch panel (110), an analog front end (115) and a processor (150) (see paragraphs 33, 35, 38; Fig. 1), the operating method comprising:
stopping outputting driving signals from the plurality of driving circuits to the touch panel (see paragraphs 159, 161);
scanning, by the analog front end (115, 145), the touch panel within an interval that the touch panel does not receive driving signals to sample and output a null frame (see paragraph 66, 159, 161, 163); and
comparing, by the processor (150), noises of the null frame with a noise threshold to confirm whether to control the plurality of driving circuits to output the driving signals to the touch panel (see paragraphs 164-165).
While disclosing all that is required as explained above including a sleep/low-power mode, Srivastava fails to disclose not receiving any driving signals in the sleep mode as recited.
Jiang discloses an electronic device with a touch detection function including a processor configured to identify a touch event (see paragraphs 22-23; Fig. 1), comprising a touch panel, comprising a plurality of driving electrodes (Tx) intersecting with a plurality of sensing electrodes (Rx) to form a plurality of sensing units wherein a processor is configured to identify a touch event according to a noise level on the sensing units, each formed by one driving electrode (Tx) and one sensing electrode (Rx) of the touch panel, of the null frame (initial frame), which is generated by the touch panel in the sleep mode when the touch panel does not receive any driving signal (see paragraph 36-38; Fig. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of a driving circuit similar to that which is taught by Jiang which does not output driving signals to the touch panel to the system taught by Srivastava having a low-powered sleep mode in order to thereby reduce power consumption while improving touch accuracy (see Jiang; paragraph 42).

With reference to claim 11, Srivastava and Jiang disclose all that is required as explained above with reference to claim 10, wherein Srivastava further discloses wherein in the comparing, the processor (150) compares a noise of every sensing unit of the null frame with the noise threshold (detection indication; see paragraphs 164-165), a summation of noises of at least one row or at least one column of the null frame with the noise threshold (see paragraph 166), or a summation of all frame noises of the null frame with the noise threshold (165-166).
While disclosing all that is required as explained above including a sleep/low-power mode, Srivastava fails to disclose not receiving any driving signals when no driving signals are received as recited.
Jiang discloses an electronic device with a touch detection function including a processor configured to identify a touch event (see paragraphs 22-23; Fig. 1) when the touch panel does not receive any driving signal (see paragraphs 36-38; Fig. 2B), and comparing a summation of noises of at least one row or column of the sensing units when the touch panel does not receive any driving signal or of all the sensing units when the touch panel does not receive any driving signal (see paragraph 36-38; Fig. 2B).

With reference to claim 12, Srivastava and Jiang disclose all that is required as explained above with reference to claim 10, wherein Srivastava further discloses wherein in the scanning, the analog front end (115, 145) scans a predetermined channel of the touch panel to sample and output the null frame (see paragraphs 34-35).

With reference to claim 15, Srivastava and Jiang disclose all that is required as explained above with reference to claim 1, wherein Srivastava further discloses wherein before the comparing, the operating method further comprises: calculating, by the processor (150), a difference between the null frame (digital value) and a reference frame (baseline value) (see paragraph 164).

With reference to claim 16, Srivastava discloses an operating method of a capacitive touch device, the capacitive touch device (see paragraph 33; Fig. 1) comprising a control chip (112) and a touch panel (110), the operating method comprising:
controlling a plurality of switches (312-324) of the control chip (112) to bypass driving signals (Tx) that are inputted into the touch panel (see paragraphs 35, 45-46);
receiving, by the control chip (112), background noises outputted from the touch panel (110) within an interval that the driving signals are bypassed (see paragraphs 159, 161, 163), and amplifying (122) the received background noises with a first gain value (see paragraph 58); and
comparing, by the control chip (112), the amplified background noises with a noise threshold to control switching of the plurality of switches (see paragraphs 164-165).
While disclosing all that is required as explained above including a sleep/low-power mode, Srivastava fails to disclose not receiving any driving signals in the sleep mode as recited.
Jiang discloses an electronic device with a touch detection function including a processor configured to identify a touch event (see paragraphs 22-23; Fig. 1), comprising a touch panel, comprising a plurality of driving electrodes (Tx) intersecting with a plurality of sensing electrodes (Rx) to form a plurality of sensing units wherein a processor is configured to identify a touch event according to a noise level on the sensing units, each formed by one driving electrode (Tx) and one sensing electrode (Rx) of the touch panel, of the null frame (initial frame), which is generated by the touch panel in the sleep mode when the touch panel does not receive any driving signal (see paragraph 36-38; Fig. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of a driving circuit similar to that which is taught by Jiang which does not output driving signals to the touch panel to the system taught by Srivastava having a low-powered sleep mode in order to thereby reduce power consumption while improving touch accuracy (see Jiang; paragraph 42).

With reference to claim 18, Srivastava and Jiang disclose all that is required as explained above with reference to claim 16, wherein Srivastava further discloses wherein the background noises include a noise of every sensing unit of a frame outputted by the touch panel (detection indication; see paragraphs 164-165), a summation of noises of at least one row or at least one column of the frame outputted by the touch panel (see paragraph 166), or a summation of all frame noises of the frame outputted by the touch panel (see paragraphs 165-166).
While disclosing all that is required as explained above including a sleep/low-power mode, Srivastava fails to disclose not receiving any driving signals when no driving signals are received as recited.
Jiang discloses an electronic device with a touch detection function including a processor configured to identify a touch event (see paragraphs 22-23; Fig. 1) when the touch panel does not receive any driving signal (see paragraphs 36-38; Fig. 2B), and comparing a summation of noises of at least one row or column of the sensing units when the touch panel does not receive any driving signal or of all the sensing units when the touch panel does not receive any driving signal (see paragraph 36-38; Fig. 2B).

With reference to claim 19, Srivastava and Jiang disclose all that is required as explained above with reference to claim 16, wherein Srivastava further discloses wherein the comparing comprises: comparing the amplified background noises, which are obtained by scanning a single channel of the touch panel, with the noise threshold (see paragraphs 164-165).

With reference to claim 20, Srivastava and Jiang disclose all that is required as explained above with reference to claim 16, wherein Srivastava further discloses the comparing comprises: comparing the amplified background noises, which are obtained by scanning different channels of the touch panel, respectively with different noise thresholds (detection indications are compared with values stored in memory; see paragraph 166).



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava and Jiang as applied to claim 3 or 12 above, and further in view of Lu et al. (US Patent Publication No. 2017/0131838; hereinafter Lu).
With reference to claim 5, Srivastava and Jiang discloses all that is required as explained above with reference to claim 1, wherein Srivastava further discloses wherein the processor (150) is further configured to confirm occurrence of the touch event when identifying that the noise level of the null frame is larger than a first noise threshold (see paragraph 165-166), control the analog front end to scan another predetermined channel of the touch panel to sample and output another null frame (see paragraph 166, 178).
While disclosing identifying noises of another null frame, there fails to be disclosure of a second noise threshold as recited.
Lu discloses a touch control apparatus having a noise detection circuit which receives touch detection signals and compares the touch detection signals with a first and second threshold values to generate detection results (see abstract), wherein when identifying that the noise level of the null frame is smaller than the first noise threshold and larger than a second noise threshold, and confirm the touch event according to another null frame (see paragraph 37; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of a first and second threshold value for similar to that which is taught by Lu for comparing another null frame as taught by Srivastava and Jiang to thereby improve accuracy of the touch points by confirming intentional touch inputs (see Lu; paragraphs 5-6).

With reference to claim 13, Srivastava discloses all that is required as explained above with reference to claim 12, and further discloses controlling, by the processor (150), the plurality of driving circuits (130) to output the driving signals to the touch panel when the noise level of the null frame is larger than a first noise threshold (see paragraph 165-166); and
controlling, by the processor, the analog front end to scan another predetermined channel of the touch panel to sample and output another null frame (see paragraphs 166, 178). 
While disclosing identifying noises of another null frame, there fails to be disclosure of a second noise threshold as recited.
Lu discloses a touch control apparatus having a noise detection circuit which receives touch detection signals and compares the touch detection signals with a first and second threshold values to generate detection results (see abstract), wherein when identifying that the noise level of the null frame is smaller than the first noise threshold and larger than a second noise threshold, and confirm the touch event according to the other null frame (see paragraph 37; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of a first and second threshold value for similar to that which is taught by Lu for comparing another null frame as taught by Srivastava and Jiang to thereby improve accuracy of the touch points by confirming intentional touch inputs (see Lu; paragraphs 5-6).


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava, Jiang, and Lu as applied to claim 5 or 13 above, and further in view of Li et al. (US Patent Publication No. 2013/0176273; hereinafter Li).
With reference to claim 6, Srivastava, Jiang, and Lu discloses all that is required as explained above with reference to claim 5, wherein Srivastava further discloses wherein the analog front end (115) is previously arranged to scan multiple channels of the touch panel (see paragraphs 166, 178).
While disclosing scanning multiple channels, Srivastava fails to disclose the multiple channels being farthest from the predetermined channel as recited.
Li discloses a touch detection method for a touch panel display device entering a low power touch detection mode wherein the device scans multiple channels wherein another predetermined channel is a channel among the multiple channels farthest from the predetermined channel (see paragraph 164; Fig. 14B).
Therefore, it would have been obvious to one of ordinary skill in the art to allow scanning of multiple channels similar to that which is taught by Li to be carried out in a device similar to that which is taught by Srivastava, Jiang, and Lu to thereby improve touch detection accuracy by ensuring touch events are not detected (see Li, paragraph 175).

With reference to claim 14, Srivastava, Jiang, and Lu discloses all that is required as explained above with reference to claim 13, wherein Srivastava further discloses wherein the analog front end (115) is previously arranged to scan multiple channels of the touch panel (see paragraphs 166, 178),
While disclosing scanning multiple channels, Srivastava fails to disclose the multiple channels being farthest from the predetermined channel as recited.
Li discloses a touch detection method for a touch panel display device entering a low power touch detection mode wherein the device scans multiple channels wherein another predetermined channel is a channel among the multiple channels farthest from the predetermined channel (see paragraph 164; Fig. 14B).
Therefore, it would have been obvious to one of ordinary skill in the art to allow scanning of multiple channels similar to that which is taught by Li to be carried out in a device similar to that which is taught by Srivastava, Jiang, and Lu to thereby improve touch detection accuracy by ensuring touch events are not detected (see Li, paragraph 175).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava, Jiang, and Lu as applied to claim 5 above, and further in view of Wu (US Patent Publication No. 2017/0300168).
With reference to claim 7, Srivastava and Lu discloses all that is required as explained above with reference to claim 5, wherein Srivastava further discloses wherein the analog front end (115) comprises an integrated programmable gain amplifier (122) (see paragraphs 35, 58).
While disclosing the usage of a filtering at the processing engine (140) (see paragraphs 36, 56), however Srivastava fails to disclose an anti-aliasing filter as recited.
Wu discloses a capacitive touch device including a touch panel and a control chip wherein the analog front end (15) comprises a gain circuit (153) and an anti-aliasing filter (154) configured to form an equivalent bandpass filter corresponding to the scanned channel of the touch panel (see paragraphs 30-31, 34; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an anti-aliasing filter similar to that which is taught by Wu to be carried out as an alternative filter in a device similar to that which is taught by Srivastava, Jiang, and Lu thereby reducing power consumption of the digital back end (processing engine) by preforming filtering in the analog front end (see Wu; paragraph 86).


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava and Jiang as applied to claim 1 or 16 above, and further in view of Shin (US Patent Publication No. 2018/0004353).
With reference to claim 9, Srivastava discloses all that is required as explained above with reference to claim 1, however fails to disclose finding a null frame having the smallest noise as recited.
Shin discloses a method and circuit for driving a touch sensor measuring noise and a display device using the same (see abstract) wherein the processor (110) is configured to find the null frame having smallest noises using a frequency selection procedure to determine a predetermined channel for null scanning the touch panel (see paragraph 66; Figs, 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of noise detection by a frequency selection procedure similar to that which is taught by Shin to be carried out in a device similar to that which is taught by Srivastava to thereby more quickly and accurately measure noise in the entire touch screen (see Shin; paragraph 169). 

With reference to claim 17, Srivastava discloses all that is required as explained above with reference to claim 16, controlling the plurality of switches (312-324) to conduct the driving signals (Tx) to the touch panel (110) when the amplified (122) background noises are larger than the noise threshold (see paragraphs 164-166); and receiving, by the control chip (112), detecting signals (Rx) outputted from the touch panel (110) within an interval that the driving signals are conducted (see paragraphs 159, 161, 163), and amplifying (122) the received background noises with a first gain value (see paragraph 58).
While disclosing the first gain value as explained, Srivastava fails to disclose the usage of a second gain value as recited.
Shin further discloses receiving (sensing unit; 113) by the control chip (110) detecting signals outputted from the touch panel (TSP) during an interval (TT1) that the driving signals are conducted (see paragraph 65) an amplifier for receiving detecting signals with a second gain value smaller than a first gain value (see paragraph 69-70).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage a first and second gain amplification similar to that which is taught by Shin to be carried out in a device similar to that which is taught by Srivastava to thereby more quickly and accurately detect touch in the entire touch screen (see Shin; paragraph 169).



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DEWS (US PGPub 2013/0100067) discloses a method for determining a position and a number of touches made on a capacitive touch screen having a capacitive touch sensor elements including calculating sums of a plurality of individual capacitive sensors (see abstract; Figs. 3-7).
PARK et al. (US PGPub 2010/0020043) discloses a touch screen including determining whether a capacitance is equal to or greater than a first critical value and is less than a second critical value (see abstract; Fig. 3).
NATHAN et al. (US PGPub 2015/0234446) discloses switching of power modes for touch screens wherein in response to the detection of x amount of frames with no touch (506) the capacitive touch sensing is put in a low power mode.  A touch detect mode is activated (508) in response to a capacitive touch sensing in lower power mode wherein a touch detect function (106) monitors touch detect input (116) to return to full capacitive sensing (see paragraphs 46-51; Figs. 5-6).
LEE et al. (US PGPub 2013/0257765) discloses a touch panel including a plurality of drive lines and sensing lines that cross each other and a method of performing a dummy scan to sense a signal from the sensing line in a state where a driving signal is not applied to the drive line (see abstract, paragraphs 32-34; Figs. 1-2).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625